Citation Nr: 1019196	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-24 386	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 2000 to November 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board, in pertinent part, 
remanded the issue remaining on appeal for additional 
development in July 2008 and August 2009.  The requested 
development has been substantially completed.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") held that an initial claim 
of entitlement service connection for PTSD should also be 
read as including other psychiatric disorder diagnoses 
reasonably raised by the symptoms described and all 
information obtained in support of the claim.  The issue of 
service connection for a psychiatric disability other than 
PTSD has not been developed for appellate review, and must 
therefore be remanded.  It is significant to note that 
treatment records include a diagnosis of a depressive 
disorder within a few months after the Veteran's discharge 
from service.  Accordingly, consideration of the Veteran's 
claim for service connection for a psychiatric disability 
other than PTSD is deferred pending completion of the 
development sought in the remand that follows the decision 
below.

The Board, however, can find no reason why it should not 
adjudicate the narrow issue of service connection for PTSD, 
which has been fully developed, and will do so in the 
decision that follows, with the assurance that the broader 
issue of service connection for a psychiatric disability 
other than PTSD will be fully developed and adjudicated upon 
remand.  To not adjudicate the PTSD issue at this time would 
require that it be remanded to the agency of original 
jurisdiction (AOJ), an exercise that would serve no useful 
purpose because the PTSD issue is already fully developed.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

The issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The evidence of record does not show that PTSD was 
incurred as a result of a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in January 2005, August 2008, and December 2009.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing her claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in March 2006.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  The available records include 
service treatment and personnel records, VA treatment and 
examination reports, a November 2009 service department 
stressor verification report, and the Veteran's statements in 
support of her claim.  VA regulations provide that in the 
case of records requested to corroborate a claimed stressful 
event in service, the claimant must provide information 
sufficient for the records custodian to conduct a search.  
38 C.F.R. § 3.159(c)(2).  The Court has held, however, that 
VA's "duty to assist is not always a one-way street" and 
that if a veteran wishes help she cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining relevant evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

By correspondence dated in August 2008 the Veteran was 
notified that additional information was required to verify 
her claim.  She was specifically requested to provide 
information about her claimed personal trauma.  A service 
department report noted a search of the 2001 command history 
for the USS Enterprise revealed the VAW-124 deployed aboard 
the ship during the period from April to November 2001, but 
that the history did not document that a serviceman ran into 
the fan blades of an E-2 hawkeye aircraft.  It was further 
noted that the September to December 2001 deck logs were 
missing and, in essence, that in order to verify a casualty 
as claimed the Veteran should submit the full name of the 
serviceman involved.  In correspondence dated in December 
2009 the Veteran was requested to provide the name of the 
serviceman she reported had been killed by an aircraft aboard 
her ship.  The record shows she did not respond and that she 
has not provided information at any during the course of her 
appeal sufficient for a records custodian to conduct an 
additional search.  In fact, based upon the evidence of 
record and her reported history to VA examiners in December 
2004 and June 2005 it is unclear if the helicopter-related 
death the Veteran reported she witnessed occurred in 2000, 
2001, or 2003, and she has failed to respond to VA requests 
for specific information.  No specific details or independent 
supporting evidence related to a sexual assault during active 
service have been provided.  The Board finds that further 
attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The records show the Veteran was 
provided a VA Initial Evaluation for PTSD Examination in June 
2005.  In light of the absence of credible supporting 
evidence that an in-service stressor occurred, the Board 
finds the available medical evidence is sufficient for an 
adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2009).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Federal 
Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

In this case, service treatment records are negative for 
treatment or diagnosis of a psychiatric disorder.  In an 
October 2004 report of medical history the Veteran reported 
that she had depression while on a boat detail and that she 
had experienced another episode of depression approximately 
two months earlier.  She stated that she was not seen for 
medical care.  An October 2004 separation examination report 
noted a normal clinical psychiatric evaluation.

Service records show the Veteran received no awards or medals 
indicative of combat.  An evaluation report for the period 
from May 2003 to March 2004 noted she was deployed on the USS 
Nimitz in the Western Pacific and Arabian Gulf as a corrosion 
control branch shift supervisor.  The executive officer 
reported that the Veteran met or was above standards in her 
performance traits.  An October 2004 evaluation report 
recommended retention and promotion and noted that her 
supervisory and leadership skills showed she was ready for 
increased responsibility.

VA treatment records dated in December 2004 show the Veteran 
reported she felt down most of the time and that she could 
not get rid of the thought and vision of two co-workers 
killed on the flight deck of her ship.  She also stated she 
felt upset about the break-up of a long-standing 
relationship.  She reported the duration of her symptoms was 
a few months, but that they had been worse after her 
discharge in October 2004.  It was noted she reported seeing 
a young serviceman killed in 2001 when he was caught on a 
moving object while the planes were taking off.  She stated 
that approximately one year earlier she had witnessed the 
decapitation of another serviceman while he was directing a 
helicopter.  She also stated she felt angry and annoyed by 
incidents of sexual harassment she experienced during 
service.  The examiner provided Axis I diagnoses of 
depressive disorder, not otherwise specified, and chronic 
PTSD.  An April 2005 treatment report noted she stated she 
had witnessed the traumatic deaths of two servicemen on her 
ship and that she reported she had been raped by an 
acquaintance during service.  

VA hospital records dated in May 2005 show she was admitted 
for observation and treated for depression.  It was noted she 
stated she had been very depressed due to the termination of 
a relationship and his involvement with another woman.  The 
examiner noted that upon discharge she was very sociable and 
that she denied being depressed.  

On VA PTSD examination in June 2005 the Veteran reported that 
she spent five years in combat and that she had been 
stationed in Iraq, Afghanistan, and Somalia.  She stated that 
in 2000 or 2001 she witnessed the death of a fellow 
serviceman from a distance of approximately 10 to 12 feet 
when he was caught in the blades of an aircraft.  She also 
reported that she was raped in November 2000 and that now she 
did not want to be approached by any man.  The examiner 
provided an Axis I diagnosis of PTSD.  It was noted that her 
PTSD symptoms were considered to be correlated to the 
traumatic in-service events as described.  

VA treatment records dated in July 2007 show the Veteran 
reported she had undergone counseling for drug abuse and that 
that she reported her main issues were her past 
relationships, betrayal, and a feeling of not being liked by 
her father's family.  The diagnoses included Axis I diagnoses 
of recurrent major depression, PTSD, and alcohol and cocaine 
abuse reported to be in early remission.  

Based upon the evidence of record, the Board finds that PTSD 
was not incurred as a result of a verified in-service 
stressor.  The available record does not demonstrate that the 
events identified as in-service stressors by the Veteran 
actually occurred nor that evidence from other sources 
corroborates an account of a stressor incident involving an 
in-service personal assault.  In fact, service performance 
evaluation reports dated in 2004 show the Veteran was 
performing at or above standards and that she was recommended 
for promotion.  There is no evidence of any negative behavior 
changes to warrant a mental health professional's opinion as 
to whether the evidence indicates that a personal assault 
occurred.  

Although VA and private treatment records include diagnoses 
of PTSD, the Board finds those opinions are not shown to have 
been based upon a verified or verifiable traumatic event 
during active service.  VA regulations provide that service 
connection for PTSD requires credible supporting evidence 
that the claimed in-service stressor occurred; however, in 
this case the Veteran has been unable to provide the 
information necessary for VA to verify her reported 
stressors.  

While the Veteran may sincerely believe that she has PTSD as 
a result of traumatic events during active service, she is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claim for entitlement to service 
connection for PTSD must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

As noted above, an initial claim of entitlement service 
connection for PTSD should also be construed as including 
other psychiatric disorder diagnoses reasonably raised by the 
symptoms described and all information obtained in support of 
the claim.  Therefore, the Board finds that additional 
development is required as to the issue of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must undertake full 
development of the Veteran's claim for 
service connection for a psychiatric 
disability other than PTSD, beginning 
with issuance of proper VCAA 
notification, and including the 
rendering of any assistance to the 
Veteran required by the VCAA.  

2.  After undertaking any other 
development deemed appropriate, the 
RO/AMC should consider the issue 
remaining on appeal in light of all 
information or evidence received.  If 
the benefits sought on appeal remain 
denied, the Veteran and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


